Title: To George Washington from William Stephens Smith, 24 February 1783
From: Smith, William Stephens
To: Washington, George


                        
                            Sir
                            Dobbs’s ferry 24th Feby 1783
                        
                        Notwithstanding the Enemy’s present dispositon for Peace, and that nothing else is apparently wish’d for, or
                            expected by them in general, there are some who have their doubts, and do not hesitate in expressing them—every step is
                            taking to sooth, and quiet the minds of the people, of which no stronger evidence can be given than the general Orders of
                            the 20th instant.
                        The people of Connecticut are falling into their Plans, and I am sorry to say are supported by the Govr and
                            Executive of the State—this assertion has a foundation—for to my certain knowledge the Communication is perfectly open
                            between them and long Island—People pass, and repass, without interception and even carry on a trade under sanction of
                            flags (from Govr Trumbull) thro’ the sound, how far this is consistent with our obligations to our Allies, or the real
                            Interest of our County I shall not take upon me to determine—But my duty obliges me (tho’ it is painful considering the
                            Circumstances) to report to your Excellency the matter, as it has come particularly under my observation.
                        After I had been in new York two or three Day’s, my younger Brother arrived with a flag from Govr Trumbull,
                            with permission signed by the Govr in Council to bring from the british lines articles agreable to a List annexed, to a
                            very considerable ammount—tho’ this was done with an intention of Serving my father and family, I cannot refrain from
                            reporting it and assure your Excellency that it gives me pain, that any of my connections should adopt a Line of Conduct
                            contrary to what I conceive to be the interest of my Country and your Excellency’s wishes—but this may be rely’d on, they
                            are not the only persons indulged—for there are numbers within the Enemy’s Lines upon the same business—the result of the
                            Intercourse should the war continue I cannot but think will teem with every injury, and disadvantage; and may perhaps
                            tend to disunite, & wreck us with internal Commotion.
                        The Enemy are busy in repairing their works in the interior part of the Island—they yesterday broke ground
                            upon the margine of the North River in rear of the ruins of the Old English Church for the purpose of erecting a strong
                            Battery the more effectually to command the River—It takes three Regiments daily to perform the duty of
                            the City which is attended to, with great exactness—from every Circumstance I have reason to believe their posts at
                            kings-bridge are weak, there is not a single arm’d Boat in the north River, and their officers in
                            general are involved in, and attend to the disposition prevalent in the City—this morning conversing with
                            Mr Shelor and the officers of the post respecting occurrences &c. during my absence, he
                            observed, that a few days past, he went with a flag to Kings Bridge—he was stopt by the Centinel, and a sergt came to
                            receive the flag—he refused delivering his dispatches but to an Officer, he was detained over an hour, no officer being at
                            hand, and at last the General commanding came in person and receipted for the flagg.
                        One Evening last week being in company with some Ladies, and a number of british officers, one of the Ladies
                            enquired after a Capt. of her acquaintance, and wondered he had not come to town, the Genl reply’d, that he was stationed
                            with his Company of Invalids in one of the posts at Kings Bridge, and was obliged to remain, to nurse his men—If their
                            Invalids do the duty of their advanced Garrisons, their defence in case of an attack, can not be very vigorous. I have the
                            honor to be Your Excellency’s Most Obedt Servt
                        
                            W.S. Smith Lt Colo. &c.
                        
                    